Citation Nr: 1741907	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-11 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a neck condition.

2.  Entitlement to an initial compensable rating for migraine headaches.

3.  Entitlement to an initial rating in excess of 10 percent for low back disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to December 1981 and February 1982 to April 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2011 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In the latter rating action, service connection for low back disability was granted, and an initial rating of 10 percent was assigned.  The Veteran disagreed with the initial rating assigned, and was issued a statement of the case in February 2014.  In April 2014, he submitted a VA Form 9 indicating that he wished to appeal any issues listed in a statement of the case or supplemental statement of the case.  Although the RO apparently professed confusion as to whether the VA Form 9 was meant to perfect the Veteran's appeal of the lower back claim, the Veteran clearly intended to appeal that issue.  It is before the Board.

Although the Veteran initially requested a hearing before a Veterans Law Judge in connection with his claims, in March 2017 he withdrew his request for a hearing.

In November 2015, the Veteran submitted a notice of disagreement as to a September 2015 rating decision that denied service connection for bilateral lower extremity radiculopathy, constipation and frequent urination.  The record reflects that the RO is aware of the Veteran's notice of disagreement, and is processing that document.  For that reason, the Board at this time will not take jurisdiction over those claims for the purpose of instructing the RO to process the notice of disagreement.

The issues on appeal are REMANDED to the Agency of Original Jurisdiction (AOJ).



REMAND

At the outset, the Board notes that in a January 2016 statement, the Veteran stated that he is considered disabled for Social Security purposes.  This statement suggests that the Veteran may be in receipt of Social Security disability for some or all of his service-connected conditions.  Upon review of the claims file, it is unclear whether the Veteran receives Social Security benefits and there are no Social Security records that have been associated with the claims file.  On remand, the AOJ should contact the Social Security Administration to inquire whether or not he receives Social Security benefits, and if so, the AOJ should obtain and associate any such records, including any determination letters, with the claims file.  

Neck disorder

The Veteran contends that service connection is warranted for a neck condition currently diagnosed as cervicalgia that he believes is either directly related to service or is secondary to his service-connected lumbar spine disability.  VA and private treatment records document an ongoing history of complaints of and treatment for neck pain.

In an April 2011 statement, the Veteran stated that his job as a Ships Serviceman and Store Keeper in the U.S. Navy required him to carry various heavy cases of food goods, laundry bags, and other supplies up and down ships ladders and down passageways.  According to the Veteran, this work caused him to have back pain, and when he sits or stands for long periods of time he gets pain from his lower back up into his neck.  The Veteran also reports that when he has back spasms they travel up into his neck causing neck pain.  Cervical x-rays from March 2010 and October 2013 show a congenital anomaly of C1, and also showed the disc space at C4-5 has narrowed and show moderate degenerative changes.  

To date, there has been no VA neck examination or opinion to ascertain whether the Veteran has a current neck condition that is related to service or secondary to his service-connected lumbar spine disability.  Therefore, the Board finds that a VA examination is warranted to ascertain the etiology of the Veteran's current neck disorder.  



TDIU

The Veteran has previously asserted that he is unable to work due to his service-connected disabilities.  Information in the claims file suggests that the Veteran may be in receipt of Social Security benefits based on his service-connected disabilities.  Additionally, the June 2017 Headaches DBQ contains a statement from the physician that the Veteran's service and non service-connected conditions negatively impact his ability to perform continuous work.  As there are unresolved issues that bear on entitlement to TDIU, the Board finds that the Veteran's claim of entitlement to TDIU is inextricably intertwined with the issues being remanded.  Therefore, the Board finds that remanding the claim for TDIU for contemporaneous consideration is also warranted.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration to inquire whether the Veteran is in receipt of SSI benefits and if so, obtain a copy of any decision, and medical records considered by the Social Security Administration in making its decision for SSI disability benefits.  Any negative response should be included with the claims file.

2.  Contact the Veteran and request that he submit evidence concerning the impact of his headache disorder on his employment, including records of leave used at his workplace.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any neck disability, to include cervicalgia.  The entire claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  All indicated studies and tests should be performed.  The examiner should provide complete rationale for all conclusions reached. 

The examiner is asked to provide an opinion on the following with respect to any neck disorder identified:

a) Whether it is as least as likely as not (50 percent probability or greater) that the neck disorder is etiologically related to service.

b) Whether it is as least as likely as not (50 percent probability or greater) that the neck disorder was caused by the Veteran's service-connected lumbar spine disability.

c) Whether it is as least as likely as not (50 percent probability or greater) that the neck disorder was aggravated by the Veteran's service-connected lumbar spine disability.

4.  Schedule the Veteran for a VA examination to determine the nature and severity of the Veteran's service-connected low back disorder.  All indicated studies should be performed, and all findings should be reported in detail.  

5.  Thereafter, an appropriate examiner should specifically address the impact, if any, of the Veteran's service-connected disabilities on his ability to obtain or maintain gainful employment.  In rendering this opinion, the examiner should refrain from considering the impact of the Veteran's age and/or any nonservice-connected disability.

6.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


